In the Missouri Court of Appeals
                                  Eastern District
                                                DIVISION THREE

    LAWRENCE M. PHILLIPS,                                      )   No. ED109546
                                                               )
            Appellant,                                         )   Appeal from the Circuit Court of
                                                               )   St. Louis County
    vs.                                                        )
                                                               )   Honorable John D. Warner, Jr.
    STATE OF MISSOURI,                                         )
                                                               )
            Respondent.                                        )   Filed: November 16, 2021


                                                    Introduction

           Lawrence Phillips (“Movant”) appeals the motion court’s denial of his Rule 24.035 1

motion without an evidentiary hearing following his guilty plea and sentence of nine years in the

Missouri Department of Corrections (“DOC”) for second-degree robbery. Movant raises one

Point on appeal. Movant alleges the motion court clearly erred denying him an evidentiary

hearing, finding the record refuted Movant’s claim his plea counsel was ineffective for

misadvising him about how much of his sentence he would have to serve before becoming

eligible for parole.

           We reverse.




1
    All Rule citations are to the Missouri Supreme Court Rules (2020), unless otherwise indicated.
                             Factual and Procedural Background

       On July 15, 2019, Movant pled guilty as a prior and persistent offender to one count of

second-degree robbery. Movant’s plea was blind; that is, he rejected the State’s offer of an

eleven-year sentence in the DOC. There was no plea agreement with the State. Movant testified

he wanted the plea court to decide his sentence, his plea was voluntary, no one made any

promises about the length of his sentence, and he had no complaints with plea counsel’s

representation. The plea court sentenced Movant to nine years in the DOC, concurrent with

another four-year sentence he was already serving for a separate offense.

       On October 11, 2019, Movant timely filed his pro se Rule 24.035 motion, alleging his

guilty plea was based on plea counsel’s misadvice and was therefore involuntary. The motion

court appointed the Office of the Public Defender to represent Movant on October 17, 2019.

Movant timely filed his amended motion and request for evidentiary hearing on January 21,

2020. In his amended motion, Movant alleged plea counsel misadvised him about how long he

would have to serve in the DOC before becoming eligible for parole. Movant claimed plea

counsel told him he could expect to become eligible for parole after serving “three to four years”

of his nine-year sentence. Movant alleged when he arrived at the penitentiary, he learned plea

counsel’s parole eligibility calculation was incorrect and he would have to serve at least 80% of

his nine-year sentence.

       Movant asserted he would not have agreed to a blind plea, but-for plea counsel’s

inaccurate calculation of his parole eligibility. Specifically, Movant claimed plea counsel’s

advice was material to his decision to plead guilty because he had four years remaining on his

other sentence and, under plea counsel’s estimate, pleading guilty in the underlying case would

not have significantly lengthened his total expected sentence. Movant claimed he understood




                                                2
plea counsel’s calculation was limited to when he would be eligible for a parole hearing, not

whether parole would be granted.

       In his amended motion and request for evidentiary hearing, Movant alleged plea counsel

would testify he calculated Movant would become parole-eligible after serving approximately

40% of his sentence. Movant also stated plea counsel would testify he was confident in his

calculation and shared it with Movant’s ex-wife, who encouraged Movant to plead guilty based

on the calculation. Movant argued his plea was involuntary because plea counsel “grossly

misinformed” him of his parole eligibility and Movant relied on counsel’s misinformation in his

decision to plead guilty.

       The motion court denied Movant’s request for evidentiary hearing on March 13, 2020.

On February 20, 2021, the motion court entered judgment denying Movant’s claims, finding they

were refuted by the record. The motion court relied on Movant’s testimony at his plea hearing.

Specifically, the motion court noted (1) Movant denied receiving any promises about his

sentence except that the plea court would decide the length of his sentence and (2) Movant

answered “no” to the plea court’s question: “Has your attorney or anyone else told you how long

you will be confined or have to serve in the penitentiary if the Court accepts your plea and

imposes a sentence of confinement?”

       The motion court concluded the record refuted Movant’s claimed reliance on plea

counsel’s parole calculation. This appeal follows. Additional factual and procedural history will

be provided as necessary to address Movant’s claims.

                                      Standard of Review

       We review the denial of a motion for post-conviction relief for clear error. Dorsey v.

State, 448 S.W.3d 276, 282 (Mo. banc 2014); Rule 24.035(k). The motion court’s findings are




                                               3
clearly erroneous if, “after a review of the entire record, the reviewing court is left with the

definite and firm impression that a mistake has been made.” Id. We presume the motion court’s

findings and conclusions are correct. Figgins v. State, 469 S.W.3d 469, 472 (Mo. App. W.D.

2015).

         The motion court need only conduct an evidentiary hearing if the movant (1) alleges

facts, not conclusions, which, if true, would entitle movant to relief; (2) the factual allegations

are not refuted by the record; and, (3) the matters complained of prejudice the movant.”

Shackleford v. State, 51 S.W.3d 125, 128 (Mo. App. W.D. 2001).

                                             Discussion

                            Point I: Plea Counsel’s Parole Calculation

         The motion court found Movant’s claim he relied on plea counsel’s parole eligibility

calculation was refuted by the record. The court primarily relied on the following exchange at

the plea hearing:

         THE COURT: All right. Has your attorney or anyone else told you how long you

         will be confined or have to serve in the penitentiary if the Court accepts your plea

         and imposes a sentence of confinement?

         THE DEFENDANT: No, sir.

         Movant argues the plea court’s question was too general to establish he did not rely on

plea counsel’s parole calculation, noting parole was not explicitly addressed at the plea hearing.

Movant relies on Shackleford to argue the plea court’s question was a “routine inquiry . . . too

general to encompass all possible statements by counsel” or “refute [Movant’s] allegations of

fact.” 51 S.W.3d at 128. Like Shackleford, Movant reasons the plea court’s question did not

refute the facts pled in his amended motion.




                                                  4
       Movant also relies on Webb v. State to argue plea counsel was not required to calculate

his expected parole eligibility but, “where counsel misinforms the client as to the effects of the

client’s plea, the counsel has rendered ineffective representation” and the client “is entitled to an

evidentiary hearing.” 334 S.W.3d 126, 127 (Mo. banc 2011). Movant reasons he is entitled to

an evidentiary hearing under Webb because he pled facts establishing he relied on plea counsel’s

erroneous parole calculation in pleading guilty. Shackleford, 51 S.W.3d at 128.

       The State argues the motion court did not clearly err by finding Movant’s allegations

were refuted by the record. The State underscores the motion court’s reliance on the plea court’s

question, “has your attorney or anyone else told you how long you will be confined or have to

serve in the penitentiary?” (emphasis added). The State acknowledges while neither the plea

court nor counsel must inform the defendant about parole eligibility, “erroneous advice about it

can affect the voluntariness of the plea.” Hao v. State, 67 S.W.3d 661, 663 (Mo. App. E.D.

2002). The State argues the plea court’s question whether anyone told Movant “how long [he]

will be confined or have to serve” was implicitly directed at Movant’s understanding of his

eligibility for parole and reasons the record therefore refutes his claim because Movant denied

being told how long he should expect to be confined.

       Alternatively, the State argues Movant did not establish he would not have pled guilty

but-for plea counsel’s misadvice. The State focuses on Movant’s admission the State’s recitation

of facts underlying his charge were substantially true and he was pleading guilty because he

committed the alleged offense.

       Criminal defendants have a Sixth Amendment right to effective assistance of counsel.

Strickland v. Washington, 466 U.S. 668, 669 (1984). To establish counsel was ineffective,

movants must establish (1) counsel failed to exercise the customary skill and diligence that a




                                                 5
reasonably competent attorney would perform under similar circumstances; and (2) counsel’s

errors were prejudicial. Id. In a guilty plea, a claim of ineffective assistance of counsel is

immaterial “except to the extent that the conduct affected the voluntariness and knowledge with

which the plea was made.” Worthington v. State, 166 S.W.3d 566, 573 (Mo. banc 2005).

Movant had to show “but for counsel’s error, he would not have pleaded guilty and would have

insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52 (1985).

       The Missouri Supreme Court’s decision in Webb is dispositive. The Webb Court stated

“allegations that the defendant’s attorney misinformed him as to parole eligibility are not

conclusively refuted by the record where no mention is made of parole eligibility.” 334 S.W.3d

at 129-30 (internal citations omitted). The Webb Court further noted an attorney’s advice is not

the same as a promise and “a defendant can say correctly that he was promised nothing, but this

does not mean he was given correct advice as to the effects of his plea.” Id. at 130. As in Webb,

no mention of parole was made at the plea hearing and Movant’s only information about his

parole eligibility was plea counsel’s alleged calculation. Id. at 130-31.

       The record does not refute Movant’s claims because “a negative response to a routine

inquiry [is not] sufficient to refute the record.” Id. at 130. The plea court’s confinement

question was a routine inquiry. The State cites no authority supporting its position parole

eligibility was implicit in the plea court’s questions or that the motion court may assign implicit

meaning to routine inquiries. The State’s position contradicts the Webb Court’s statement a

movant’s claims about counsel’s advice regarding parole “are not conclusively refuted by the

record where no mention is made of parole eligibility.” Id. at 129-30. Further, questioning

Movant whether his attorney told him how long he would be confined or serve in the




                                                 6
penitentiary does not refute whether his attorney told him when he would be eligible for parole.

As Movant concedes, parole eligibility does not assure being paroled.

       Movant pled facts establishing plea counsel’s misadvice affected the voluntariness of his

plea because plea counsel told him he would be eligible for parole at approximately the same

time his other, concurrent sentence expired. See Worthington, 166 S.W.3d at 573. Movant’s

claims were not refuted by the record, and he is therefore entitled to an evidentiary hearing

regarding the voluntariness of his plea. Shackleford, 51 S.W.3d at 128.

       Point I is granted.

                                          Conclusion

       We reverse and remand for the motion court to conduct an evidentiary hearing for the

claims in Movant’s amended Rule 24.035 motion.




                                            _______________________________
                                            Philip M. Hess, Presiding Judge


Angela T. Quigless, Judge and
Colleen Dolan, Judge concur.




                                               7